EXHIBIT 99.1 Internet Gold Reports its Financial Results for the Second Quarter of 2014 - Improved cash position through restructuring of debt - Ramat Gan, Israel – August 7, 2014 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the second quarter ended June 30, 2014. Bezeq’s Results: For the second quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($654 million) and operating profit of NIS 1.2 billion ($359 million). Bezeq’s EBITDA for the second quarter totaled NIS 1.6 billion ($452 million), representing an EBITDA margin of 69.0%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 810 million ($236 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.1 billion ($312 million). Yad2 Transaction: On May 20, 2014, Bezeq concluded the sale of Coral-Tel Ltd. ("Yad2"), a company fully controlled by Bezeq through its ownership of Walla! Communications Ltd., that is engaged in the operation of a second-hand sales web site, for a total consideration of approximately NIS 805 million ($234 million). As a result, Bezeq recorded a one-time capital gain of NIS 582 million ($169 million) before tax that was reported under other operating income. Cash Position: As of June 30, 2014,Internet Gold’s unconsolidated cash and cash equivalents and short term investments totaled NIS 418 million ($122 million), its unconsolidated gross debt was NIS 1.2 billion ($348 million) and its unconsolidated net debt was NIS 779 million ($226 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) June 30, June 30, December 31, NIS NIS US$ NIS Short term liabilities 72 21 Long term liabilities Total liabilities Cash and cash equivalents Total net debt (1)Does not include the balance sheet of B Communications and its subsidiaries. Internet Gold’s Series D Debentures: In June 2014, Internet Gold completed a private placement of NIS 219 million par value of its Series D Debentures to certain institutional investors in Israel in exchange for NIS 107 million par value and NIS 95 million par value of its outstanding Series B Debentures and Series C Debentures, respectively (approximately 51% and 12% of the outstanding Series B Debentures and Series C Debentures, respectively). Dividend from Bezeq: On March 5, 2014, Bezeq's Board of Directors resolved to recommend to its General Meeting of Shareholders the distribution of a cash dividend of NIS 802 million ($233 million). On March 27, 2014, Bezeq's shareholders approved the dividend distribution and on April 23, 2ommunications received its share totaling approximately NIS 248 million ($72 million). On August 6, 2014, the Board of Directors of Bezeq resolved to recommend to the General Meeting of Shareholders the distribution of 100% of its profits for the first half of 2014 as a cash dividend to shareholders in the amount of NIS 1,267 million ($369 million). The record date for the distribution of the dividend, which is subject to shareholder approval, will be September 15, 2014 and the payment date will be October 2, 2014. B Communications’ share of the dividend distribution, if approved, is expected to be approximately NIS 391 million ($114 million). Internet Gold’s Second Quarter Consolidated Financial Results Internet Gold's consolidated revenues for the second quarter of 2014 totaled NIS 2,250 million ($654 million), a 4.3% decrease compared with NIS 2,351 million reported in the second quarter of 2013.For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. Internet Gold's consolidated operating income for the second quarter of 2014 totaled NIS 1,039 million ($302 million), an 88.9% increase compared with NIS 550 million reported in the second quarter of 2013. The increase was primarily attributed to Bezeq's Yad2 transaction that resulted in NIS 582 million ($169 million) of other operating income in the second quarter of 2014. Internet Gold's consolidated net income for the second quarter of 2014 totaled NIS 532 million ($155 million), a 111.1% increase compared with NIS 252 million reported in the second quarter of 2013. The increase was primarily attributed to the sale of Yad2 by Bezeq during the second quarter of 2014. Internet Gold’s Second Quarter Unconsolidated Financial Results As of June 30, 2014 Internet Gold held approximately 67% of B Communications outstanding shares. Accordingly, Internet Gold's interest in B Communications’ net income for the second quarter of 2014 totaled NIS 72 million ($21 million), a 132.2% increase compared with NIS 31 million reported in the second quarter of 2013. Internet Gold’s unconsolidated net financial expenses for the second quarter of 2014 totaled NIS 39 million ($11 million) compared to NIS 18 million in the second quarter of 2013. These expenses consist of NIS 31 million ($9 million) of interest and CPI linkage expenses related to Internet Gold's publicly-traded debentures, NIS 2 million ($1 million) of financial expenses generated by short term investments and NIS 6 million ($2 million) of non-cash financial expenses related to the revaluation of the option issued to Norisha Holdings Ltd. to purchase B Communications shares. In accordance with IAS 39, such option must be revalued each quarter until it vests, which occurred during the quarter. As a non-cash item, any expense or income resulting from this revaluation does not affect cash-flow. 2 Internet Gold's net income attributable to shareholders for the second quarter of 2014 was NIS 32 million ($9 million) compared to net income of NIS 13 million in the second quarter of 2013. In millions Convenience translation into Quarter ended U.S. dollars Year ended June 30, (Note A) December 31, NIS NIS US$ NIS Revenues - Financial expenses, net ) Other expenses - (1
